Citation Nr: 1040041	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  05-14 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to 
include residuals of an acute myocardial infarction, status post 
coronary artery bypass graft, to include as secondary to a 
service-connected disorder.

2.  Entitlement to an evaluation in excess of 30 percent for a 
hiatal hernia.

3.  Entitlement to a total rating for compensation purposes based 
upon individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from February 1976 to August 
1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision from the Department 
of Veterans Affairs (VA) Regional Office in Detroit, Michigan, 
and from an October 2006 rating decision by the Regional Office 
in Augusta, Maine, on behalf of the Detroit, Michigan Regional 
Office (RO).

The issue of entitlement to a total rating for compensation 
purposes based upon individual unemployability (TDIU) is remanded 
to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  An acute myocardial infarction, status post coronary artery 
bypass graft, is shown to be related to his service-connected 
hiatal hernia.

2.  Manifestations of the Veteran's hiatal hernia are productive 
of no more than considerable impairment of health and include 
subjective reports of esophageal pain and burning; subjective 
complaints of fatigue; difficulties swallowing; self-induced 
vomiting in order to dislodge food; "on and off" black stools; 
a positive hemoccult test; a "modest" hiatal hernia; 
presbyesophagus; mild anemia; chronic esophagitis; subjective 
regurgitation; and nausea, with no hematemesis or material weight 
loss.




CONCLUSIONS OF LAW

1.  Residuals of an acute myocardial infarction, status post 
coronary artery bypass graft, is proximately due to, or the 
result of, a service-connected disability.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  The criteria for an evaluation in excess of 30 percent for 
hiatal hernia are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.114 Diagnostic Code 7346 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Without deciding whether the 
notice and development requirements have been satisfied in the 
present case, it is the Board's conclusion that this law does not 
preclude the Board from adjudicating the issue of entitlement to 
service connection for a heart disorder.  This is so because the 
Board is taking action favorable to the Veteran by granting 
service connection for this disorder.  As such, a decision on 
this issue poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  
Specifically, the RO's letters to the Veteran, dated in November 
2004, March 2006, May 2006, satisfied the duty to notify 
provisions relating to the Veteran's claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The Veteran's claims were readjudicated in the October 2007 and 
June 2009 Supplemental Statements of the Case.   

Additionally, the RO's November 2004 and April 2008 letters to 
the Veteran notified him that he must submit, or request that VA 
obtain, evidence of the worsening of his disability and the 
different types of evidence available to substantiate his claim 
for a higher rating.  This letter also informed him of the 
general requirements to obtain a higher rating and notified him 
of the need to submit evidence of how such worsening effected his 
employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-
82 (2009).  Further, the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, including the opportunity to present 
pertinent evidence.  For these reasons, the Board finds that the 
content requirements of the notice VA is to provide have been met 
and no further development is required regarding the duty to 
notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Moreover, in November 2004, June 2006, and August 2007, the 
Veteran underwent VA examinations that the Board deems adequate.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Specifically, the examiners took into account the Veteran's 
statements and treatment records, which allowed for fully 
informed evaluations of the claimed disabilities.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this claim, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  

Historically, the Veteran served on active duty from February 
1976 to August 1980.  In August 2004, the Veteran submitted a 
claim of entitlement to service connection for residuals of a 
myocardial infarction secondary to a medical procedure performed 
to treat his service-connected hiatal hernia.  Because the 
procedure was not conducted at a VA medical facility, the RO 
interpreted the August 2004 claim as one of entitlement to 
service connection for residuals of a myocardial infarction, 
secondary to his service-connected hiatal hernia, which was 
denied in January 2005.  See 38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2009).  The RO subsequently adjudicated this claim under a 
different theory of entitlement, specifically that the Veteran's 
residuals of a myocardial infarction either were incurred in or 
were due to his military service, which was denied by a rating 
decision in October 2006.  The Veteran perfected an appeal of 
these decisions, and the claim has been certified to the Board 
for appellate review.  

In August 2004, the Veteran also submitted a claim of entitlement 
to an evaluation in excess of 30 percent for his service-
connected hiatal hernia, which was denied in January 2005.  The 
Veteran perfected an appeal of this decision, and the claim has 
been certified to the Board for appellate review.

A.  Service Connection Claim

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113 (b) (2009); 38 C.F.R. § 3.303 
(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established on a secondary basis 
for a disability that is shown to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) (holding that where service connection is sought on a 
secondary basis, service connection could be granted for a 
disability which was not only proximately due to or the result of 
a service-connected condition, but could also be granted where a 
service-connected disability had aggravated a nonservice-
connected disability under 38 C.F.R. § 3.310).

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a disorder 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  For the 
showing of a chronic disease or injury in service there is 
required a combination of manifestations sufficient to identify 
the disease or disorder and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after service separation 
is required to support the claim.  Id.

A longitudinal review of the Veteran's service treatment records 
demonstrated regular complaints of and treatment for anterior 
chest pain in the pectoral region, mostly on his left side, but 
occasionally on his right side.  His reports of chest pain began 
in May 1980.  The Veteran stated that this pain was consistently 
present for varying lengths of time, from 4 to 5 days up to 2 to 
3 months.  The Veteran also complained of occasional numbness in 
his left arm and tenderness to palpation during physical 
examinations.  Despite his reported symptoms, his chest, lungs, 
and heart were consistently deemed normal.  Further, 
electrocardiograms in May, June, and July 1980 were normal.  The 
diagnoses were myositis, neuritis, costochondritis, and pain 
possibly related to his hiatal hernia.  Upon separation in August 
1980, the Veteran's report of medical history demonstrated that 
he complained of "pain or pressure in chest," but that he 
denied "palpation or pounding heart," "heart trouble," and 
neuritis.  Based on the Veteran's reported symptoms, a doctor 
concluded that the Veteran "ha[d] many complaints[,] but with no 
clinical significant [sic]."  The Veteran's vascular system, 
heart, lungs, and chest were all deemed normal during a 
contemporaneous clinical examination.  The Veteran service 
treatment records did not demonstrated evidence of coronary 
artery disease or myocardial infarctions.

In June 1984, the Veteran underwent a radiological evaluation of 
his chest.  The radiologist determined that there was "no 
evidence of acute parenchymal disease."

According to a February 2004 VA echocardiogram, the Veteran 
exhibited a normal sinus rhythm and a non-specific T wave 
abnormality.  The results were deemed abnormal; no diagnosis was 
provided.

In May 2004, the Veteran underwent an elective esophageal 
dilation at a private hospital.  Upon completion of the 
procedure, the operative report demonstrated that the dilator 
"passed readily with no sustained chest pain."  That same 
month, the Veteran experienced a myocardial infarction.  He went 
to the private hospital and underwent triple coronary artery 
bypass graft surgery.

In August 2004, the Veteran appeared for a follow-up VA 
examination, complaining of chest pain that he rated as a 3 on a 
10-point pain scale.  He reported that he was scheduled to 
undergo a stress test with his private cardiologist.  A physical 
examination revealed left chest wall mild parasternal tenderness 
to palpation.  The pain "appeared" to be musculoskeletal.  The 
relevant diagnosis was "nonspecific chest pain."

In November 2004, a VA echocardiogram demonstrated a normal sinus 
rhythm, a possible infarct of an undetermined age, and a T wave 
abnormality that may have been lateral ischemia.  The results 
were deemed abnormal.

Also in November 2004, the Veteran underwent a VA examination to 
ascertain the relationship, if any, between the May 2004 
esophageal dilation and his myocardial infarction.  The Veteran 
reported that, immediately after the esophageal dilation, he 
experienced shortness of breath and difficulty breathing.  
Despite these symptoms, the Veteran went home only to return to 
the emergency room within 24 hours.  He was admitted to the 
hospital with an acute myocardial infarction.  He stated that he 
was hospitalized for 2 weeks before undergoing triple coronary 
artery bypass grafting.  After administering a physical 
examination, the examiner opined that the Veteran's acute 
myocardial infarction was "as least as likely as not related to 
the hiatal hernia by proximation of procedural complications."  
The examiner came to this conclusion based on the fact that the 
Veteran experienced a myocardial infarction with 24 hours of the 
esophageal dilation.  The examiner also noted that the Veteran 
had diagnosis of diabetes and dyslipidemia and, thus, that the 
esophageal dilation may not have been the "only risk factor" 
with respect to his myocardial infarction.

In June 2006, an echocardiogram demonstrated sinus bradycardia 
with marked sinus arrhythmia and nonspecific T wave abnormality.  
The results were deemed abnormal.

In June 2006, the Veteran underwent a VA cardiology examination.  
The examiner reviewed the instance during the Veteran's active 
duty service when he complained of chest pain, finding that it 
was "not clear if this chest pain was related to the hiatal 
hernia, heartburn, or gastroesophageal reflux disease."  The 
examiner then reviewed the Veteran's denial of chest pain upon 
his service separation in August 1980 and the negative 
electrocardiograms.  Further, the examiner noted that the Veteran 
complained of chest pain lasting from 4 to 5 days to 2 to 3 
months during his active duty service.  Preliminarily, the 
examiner stated that "[t]his type of chest pain, per the 
literature, is not related to a heart condition.  The [V]eteran 
clearly had episodes of chest pain while in military service, but 
[the] cause of the chest pain is not clear."  After taking the 
Veteran's subjective history and conducting a physical 
examination, the examiner reviewed the Veteran's electronic 
treatment records.  According to a December 2004 adult 
echocardiogram, the Veteran was,

borderline cardiomegaly with prominent 
changes of congestive failure.  He has 
coronary artery disease with a 97 [percent] 
subtotal obstruction of the very proximal 
portion of the lateral bifurcating artery.  
He was found to have multivessel coronary 
artery disease.  In 2004, he had an ejection 
fraction of 40 [to] 45 [percent].

Further, a radiologist test included a diagnosis of "post medial 
thoracotomy and coronary artery bypass graft, stable heart size, 
no true air space congestion."  Moreover, a chest x-ray noted 
"borderline cardiomegaly."  Contemporaneous radiological 
examination of the Veteran's chest demonstrated that "plate like 
atelectasis [was] present in the right lower lung zone.  
Cardiothoracic ratio [was] 15/32.  Lungs [were] clear.  Wire 
sternal sutures and mediasternal clips [were] present."  The 
impression was "no acute disease.  No cardiomegaly.  Status post 
mediasternotomy."  The diagnosis was coronary artery disease 
status post multivessel coronary artery bypass graft.  The 
examiner continued:

There is no evidence in the current 
literature that connect[s] Hiatal Hernia with 
[coronary artery disease].  [Coronary artery 
disease] is not related to military service.  
There is no evidence that the [V]eteran 
developed hyperlipidemia while in military 
service.

Chest pain occurred while [the Veteran was] 
in military service.  This is clearly 
documented within the [V]eteran's medical 
records.  However, based upon [a] review of 
his medical record[s], the chest pain more 
than likely was not due to a heart condition 
and was more likely due to his hiatal hernia.  
I can not say that the [V]eteran['s] chest 
pain that he experienced back in 1980 was 
related to [a] heart condition.  It is clear 
in the c[laims] file [that] test[s] were done 
to assess for a heart condition, but such a 
condition was not found.

In April 2008, the Veteran and his spouse testified at a hearing 
before the RO.  The Veteran asserted that, during the May 2004 
esophageal dilation, his hiatal hernia shifted inside his chest 
cavity and began leaning up against his heart.  The Veteran then 
asserted that, 2 to 3 hours after the dilation was completed, he 
had a heart attack, which he said was confirmed by a private 
doctor via a blood test that was positive for an unspecified 
enzyme.  He went home thereafter only to return to the hospital 
the next morning.  After 1 week, the medical professionals at the 
hospital "could [not] find anything."  He was not satisfied 
with his care and decided to go to a different hospital.  Within 
35 minutes, he was informed that he was having a "breakdown."  
The Veteran testified that this meant that he was having "a 
breakdown of his heart."  He underwent a triple coronary bypass 
graft even though his condition apparently warranted a quadruple 
bypass.  He stated that a quadruple bypass could not be performed 
because the doctors could not "work under here because they said 
all of it was dead."  The Veteran asserted that when he first 
started experiencing chest pain during his active duty service it 
was because of a heart attack.  The Veteran described the pain as 
though an "elephant was standing on his chest."  He said his 
chest has been hurting ever since.  The Veteran testified that he 
was "okay" after his service separation until the May 2004 
esophageal dilation.  The Veteran then stated that he conducted 
vast research and discovered that heart attacks have been 
etiologically linked to hiatal hernias.  In support of this 
assertion, the Veteran submitted an Internet article from a 
hiatal hernia "specialist" that linked hiatal hernias to heart 
attacks.  The Veteran then testified that he was receiving 
treatment from a cardiologist once per year.  When asked whether 
he could obtain an opinion from his cardiologist relating his 
hiatal hernia to his heart attacks, the Veteran replied that the 
cardiologist could not provide an opinion unless he underwent a 
lot of testing.  The Veteran interpreted the cardiologist's 
response as meaning that "they were not going to get involved 
with that."  The Veteran then reiterated his assertion that he 
had a heart attack during his active duty service, sometime in 
1980.

The Internet article submitted by the Veteran during the hearing 
before the RO was from a natural healing center.  The article, in 
part, states

One of the Major problems of a hiatal hernia 
is the conditions it CAUSES by coming up into 
the diaphragm and crowding against the heart.  
If not adjusted back into its proper location 
it will eventually be the CAUSE of a Heart 
Attack.

The Veteran highlighted a separate portion of the article:

When a hiatal hernia is present[,] its 
effects will go directly to the weakest link 
in the body's character.  Hiatal Hernia has a 
reputation for mimicking thousands of 
diseases, if it is not healed in a reasonable 
time frame, what ever disease it is mimicking 
will become reality.  Some of the effects a 
hiatal hernia can be responsible for: Such as 
heart attacks-strokes-acid reflux . . . and 
thousands more diseases that began with 
emotional stress.

The Veteran's service treatment records demonstrated regular 
complaints of and treatment for chest pain, beginning in May 
1980.  His statements as to inservice chest pain are competent 
evidence of such, as this is an observable symptom.  Indeed, the 
service treatment records support his statements.  His service 
treatment records, however, do not demonstrate a combination of 
manifestations sufficient to identify coronary artery disease or 
other cardiovascular disorder.  In fact, electrocardiograms in 
May, June, and July 1980 were normal.  Further, none of the 
medical professionals treating the Veteran during his active 
military service rendered a diagnosis of a heart or other 
cardiovascular disorder.  As such, the Board finds that a heart 
or other cardiovascular disorder was not shown in service.  

The Veteran contends that he experienced a heart attack in May 
1980 and that he experienced chest pain thereafter.  The 
Veteran's statements are considered competent evidence as to the 
presence of observable symptoms such as prolonged pain in his 
chest.  However, in June 2006, a VA examiner opined that "[t]his 
type of chest pain, per the literature, is not related to a heart 
condition."  Further, the examiner noted that the 
electrocardiograms administered in May, June, and July 1980, were 
normal.  Ultimately, the examiner opined that the Veteran's 
inservice chest pain "more than likely was not due to a heart 
condition and was more likely due to his hiatal hernia."    

Accordingly, although the Veteran's statements as to chest pain 
in service and continuously thereafter are competent and 
credible, to the extent that the Veteran asserts that his 
coronary artery disease with acute myocardial infarction, status 
post coronary artery bypass graft, was incurred in or is related 
to his active duty service, the Board finds that his statements 
do not serve as competent evidence with respect to such issues.  
Espiritu, 2 Vet. App. at 494.  The evidence of record does not 
demonstrate that the Veteran possesses the ability, knowledge, or 
experience to provide competent medical opinions.  Id.; Jandreau, 
492 F.3d at 1377.  Consequently, lay assertions of medical 
etiology cannot constitute evidence upon which to grant the claim 
for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  Moreover, as noted above, the medical evidence of record 
found that his chest pain was not due to heart disorder, but 
rather due to his hiatal hernia.

In this, and in other cases, only competent evidence may be 
considered to support Board findings.  Accordingly, the Board is 
not free to substitute its own judgment for that of an expert.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only 
competent etiological opinion addressing whether the Veteran's 
current coronary artery disease with myocardial infarction, 
status post coronary artery bypass graft, was incurred in or due 
to his active duty service is negative to his claim.  As such, 
service connection on a direct basis is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran also asserted that his myocardial infarction, status 
post coronary artery bypass graft, was due to his service-
connected hiatal hernia and/or the May 2004 esophageal dilation 
administered to treat his service-connected hiatal hernia.  In 
support of his claim of entitlement to service connection on a 
secondary basis, the Veteran submitted an Internet article that 
generally related hiatal hernias to heart attacks.  Medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1).  However, the 
Internet article submitted by the Veteran is of a general nature 
and does not contain any information or analysis specific to the 
Veteran's case.  Medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See generally 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  As such, the Board finds that the 
article submitted by the Veteran is of no probative value.  

Beyond the Veteran's assertions, the only other evidence of 
record addressing the relationship between the Veteran's service-
connected hiatal hernia and/or the May 2004 esophageal dilation 
and his myocardial infarction, status post coronary bypass graft, 
is the November 2004 VA examiner's opinion.  Given the relatively 
short time span between the esophageal dilation and the Veteran's 
myocardial infarction, the examiner reasoned that the Veteran's 
myocardial infarction, status post coronary bypass graft, was 
"as least as likely as not related to the hiatal hernia by 
proximation of procedural complications."  

Service connection may be established on a secondary basis for a 
disability that is shown to be proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
The only competent evidence of record addressing the relationship 
between the Veteran's myocardial infarction, status post coronary 
bypass graft, and the May 2004 esophageal dilation is favorable 
to his claim.  The Veteran underwent the May 2004 esophageal 
dilation in order to treat his service-connected hiatal hernia.  
The November 2004 VA examiner related the Veteran's myocardial 
infarction, status post coronary artery bypass graft to the May 
2004 esophageal dilation for his service-connected hiatal hernia.  
See Colvin, 1 Vet. App. at 175.  As such, the Board finds, by the 
preponderance of the evidence, that the Veteran's myocardial 
infarction, status post coronary bypass graft, is proximately due 
to or the result of his hiatal hernia and service connection for 
the residuals therefrom are warranted.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 53.

B.  Increased Rating Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(noting that staged ratings are appropriate whenever the factual 
findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings).

A 30 percent rating is warranted for a hiatal hernia when the 
evidence of record demonstrates persistently recurring epigastric 
distress with dysphagia (difficulty swallowing), pyrosis 
(heartburn), and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A maximum 60 
percent rating is assigned for symptoms of pain, vomiting, 
material weight loss and hematemesis (vomiting of blood) or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  Id. 

Words used in the various diagnostic codes, such as 
"considerable" or "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence, to the end that its decisions 
are equitable and just.  38 C.F.R. § 4.6 (2009).

In May 2004, the Veteran underwent an esophageal dilation.  His 
pre-procedure diagnosis was chronic reflux espohagitis and 
stricture formation.  It was noted that he had most recently 
undergone this dilation procedure in 1999.  The Veteran also 
reported some interruption in his proton pump inhibitor therapy, 
which resulted in a recurrence of his dysphagia.  The Veteran was 
then prescribed Prilosec, after which he reported very little 
symptoms of heartburn or effortless regurgitation.  The 
esophageal dilation revealed a "modest" hiatal hernia.  At the 
squamocolumnar junction, there was a short stricture and some 
indentation and irregularity with the esophageal mucosa 
immediately above the stricture, which was consistent with 
chronic esophagitis.  There were no "broad-based" erosions that 
were present in previous evaluations, and no evidence of a 
Barrett esophagus.  A retroflexion view of the cardioesophageal 
junction from below was otherwise unremarkable.  The Veteran's 
stomach, pyloric channel, duodenal bulb, and descending duodenum 
were normal.  Upon completion of the procedure, a wire guide was 
placed and the Veteran was uneventfully dilated.  The dilator 
passed "readily with no sustained chest pain and no blood on the 
dilator."  The post-procedure diagnosis was chronic esophageal 
stricture.  It was recommended to the Veteran that he continue 
the standard anti-reflux regimen and continue proton pump 
inhibitor therapy.

In November 2004, the Veteran underwent a VA examination to 
ascertain the severity of his service-connected hiatal hernia.  
The Veteran reported chest pain, including swelling and chest 
wall soreness, and angina.  He also reported diaphoresis, 
shortness of breath, and an inability to sleep lying down.  He 
stated that he was taking "water pills."  The examiner deemed 
the Veteran a "poor historian."  Regarding the esophagus, the 
Veteran reported difficulty swallowing and that he would, "often 
times," self-induce vomiting 3 times per week if food was 
caught.  Foods such as "hard rolls and baked goods" were more 
difficult to eat than "sweet foods" such as Jell-O, broth, and 
pudding.  He reported "constant pain and burning," "constant 
regurgitation," nausea in the morning, and melena in the past 3 
days, but denied hematemesis and anemia.  He also denied 
additional scoping or medical procedures after the May 2004 
esophageal dilation.  He claimed his lowest weight during the 
past year was 190 pounds and that his weight stabilized over the 
previous couple of months.  The clinical examination showed that 
the Veteran was 215 pounds; there were bowel sounds in 4 
quadrants; his abdomen was soft, non-distended, with no 
hepatosplenomegaly, masses, or rebounding; no overt rectal 
bleeding; no hemorrhoids; and small stool in vault.  A hemoccult 
test was positive.  The diagnosis was hiatal hernia.  The 
examiner concluded that the Veteran experienced nighttime 
symptoms, often needing to sit up to sleep; continued to have 
choking spells; and induced vomiting because food would get 
lodged.  The examiner also stated that the Veteran's weight has 
stabilized, that his complete blood count was normal, and that he 
was hemodynamically stable.

In August 2007, at a VA examination, the Veteran reported 
developing esophageal strictures every 18 months, but that the 
most recent occurred 2 years prior to this examination.  He 
reported difficulties swallowing solids, such as pieces of meat, 
chicken, and rice; but also reported that he was able to swallow 
liquids, such as milk and orange juice, and eat noodles and 
oatmeal.  He reported "on and off" black stools.  Upon physical 
examination, the Veteran was mildly anemic; there was no icterus; 
his abdomen was soft, tenderness 1+ in the epigastrium, but no 
other mass palpable and bowel sounds were good; there was no 
hernia; no ascites; and a rectal examination was negative.  A 
contemporaneous radiological examination showed wire sternal 
sutures and graft markers; presbyesophagus with tertiary 
contractions; no evidence of esophagitis; and that the hiatal 
hernia reduced easily.  The radiologist's impression was 
presbyesophagus with hiatal hernia without strictures.  The 
examiner's impression was "difficulty in swallowing, possible 
esophageal stricture;" history of gastroesophageal reflux 
disease and hiatal hernia; presbyesophagus; no stricture by x-
ray.

In April 2008, the Veteran and his spouse testified at a hearing 
before the RO.  The Veteran testified that he experienced pain, 
"can[not] swallow," that he chokes, and that he was very 
limited in the types of food he was able to eat.  He further 
testified that food would become lodged in esophagus and that he 
would self-induce vomiting in order to dislodge the obstruction.  
He asserted that his hiatal hernia "severely impacted" his 
overall general health.  He asserted that his hiatal hernia was 
also responsible for chronic fatigue.  The Veteran's spouse 
testified that the Veteran was tired all of the time and that he 
slept long hours.  She also stated that she would only buy food 
that she knew the Veteran could swallow.

The Veteran's service-connected hiatal hernia has already been 
assigned a 30 percent evaluation.  As such, in order for the 
maximum schedular evaluation of 60 percent to be assigned, the 
evidence of record must demonstrate symptoms of pain, vomiting, 
material weight loss, and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  
The evidence of record showed subjective reports of esophageal 
pain and burning; subjective complaints of fatigue; difficulties 
swallowing; self-induced vomiting in order to dislodge food 
caught in his esophagus; "on and off" black stools; a positive 
hemoccult test; a "modest" hiatal hernia; presbyesophagus; mild 
anemia; chronic esophagitis; subjective regurgitation; and 
nausea, but no hematemesis or material weight loss.  The 
Veteran's lowest weight was 190 pounds by report, but his weight 
was deemed stable at 215 pounds in November 2004.  Consequently, 
the Board finds that the evidence of record did not demonstrate 
material weight loss or hematemesis.  While intermittent melena 
was reported, as was mild anemia, melena with moderate anemia has 
not been shown at any point during the pendency of the appeal.  
Further, the Board finds that the constellation of symptoms 
related to the Veteran's service-connected hiatal hernia is not 
productive of severe impairment of his health.  Id.  The Board 
bases this finding upon evaluation of all the evidence to include 
that "broad-based" erosions were determined to be no longer 
present in May 2004, and there was no evidence of esophagitis in 
August 2007; in November 2004, the Veteran was "hemodynamically 
stable," and in August 2007, he was "mildly" anemic; a May 
2004 characterization of the hiatal hernia as "modest" and his 
weight was deemed stable.  38 C.F.R. § 4.6.

Generally, evaluating a disability using either the corresponding 
or the analogous diagnostic codes contained in the Rating 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each individual 
veteran's circumstance, but nevertheless would still be adequate 
to address the average impairment in earning capacity caused by 
disability.  However, in exceptional cases where the rating is 
inadequate, it may be appropriate to assign an extraschedular 
rating.  38 C.F.R. § 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
[S]chedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in the 
Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  
If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the already 
assigned rating inadequate.  The Veteran's service-connected 
hiatal hernia is evaluated as a digestive system disorder 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346, the criteria 
of which is found by the Board to specifically contemplate the 
level of occupational and social impairment caused by his 
disability.  Id.  The Veteran's hiatal hernia was manifested by 
subjective reports of esophageal pain and burning; subjective 
complaints of fatigue; difficulties swallowing; self-induced 
vomiting in order to dislodge food caught in his esophagus; "on 
and off" black stools; a positive hemoccult test; a "modest" 
hiatal hernia; presbyesophagus; mild anemia; chronic esophagitis; 
subjective regurgitation; and nausea, but no hematemesis or 
material weight loss.  When comparing this disability picture 
with the symptoms contemplated by the Rating Schedule, the Board 
finds that the Veteran's experiences are congruent with the 
disability picture represented by a 30 percent disability rating.  
Ratings in excess of 30 percent are provided for certain 
manifestations of hiatal hernia, but the medical evidence 
demonstrates that those manifestations are not present in this 
case.  The criteria for a 30 percent rating reasonably describe 
the Veteran's disability level and symptomatology.  Consequently, 
the Board concludes that a schedular evaluation is adequate and 
that referral of the Veteran's case for extraschedular 
consideration is not required.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7346; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against assigning an evaluation in excess of 30 
percent for the disability at issue herein at any time during the 
appeal period, the doctrine is not for application.  Gilbert, 1 
Vet. App.  at 53.


ORDER

Service connection for coronary artery disease with acute 
myocardial infarction, status post coronary artery bypass graft, 
is granted.

An evaluation in excess of 30 percent for a hiatal hernia is 
denied.


REMAND

The medical evidence of record reflects that the Veteran has been 
unemployed since 1984.  Thus, the issue of TDIU has been raised 
by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001) (holding that once a veteran submits evidence of 
medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for compensation 
based upon individual unemployability).  A request for TDIU is 
not a separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has already 
been found to be service-connected, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability as a result of that 
disability is warranted.  Id. at 455.  As the RO has not yet 
adjudicated TDIU, the issue must be remanded to the RO for 
consideration.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice and assistance 
to the Veteran with respect to his claim of 
TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.

2.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraph above, the 
claim of TDIU must be adjudicated.  If the 
claim remains denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran has had an adequate opportunity to 
respond, the appeal must be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


